Citation Nr: 1717412	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-38 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability. 

3  .Entitlement to service connection for otitis media. 

4.  Entitlement to an increased rating in excess of 10 percent for alopecia areata.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include major depression and panic disorder, to include as secondary to the service-connected total abdominal hysterectomy. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and panic disorder, to include as secondary to the service-connected total abdominal hysterectomy. 

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability.  

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.  

9.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from May 1975 to April 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, claimed as an anxiety disorder with panic attacks and depression.  The RO also denied service connection for a bilateral hearing loss disability; tinnitus, to include as secondary to the service-connected bilateral hearing loss disability; and otitis media; and continued a 10 percent rating assigned to the service-connected alopecia areata.  The Veteran appealed these determinations to the Board. 

In June 2008 and May 2016, the Veteran testified at the above RO before a Decision Review Officer and via a video conference hearing before the undersigned, respectively.  Copies of the hearing transcripts are of record.  
During the May 2016 hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2016).  

As to the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for right and left knee disorders and entitlement to service connection for sinusitis, the Veteran submitted a Notice of Disagreement (NOD), wherein she expressed disagreement with an October 2005 rating action.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in August 2006).  By the October 2005 rating action, the RO, in part, declined to reopen previously denied claims for service connection for right and left knee disorders, and denied service connection for sinusitis.  The RO has not issued a Statement of the Case (SOC) addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for right and left knee disorders and entitlement to service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  In a May 2016 statement to the Board, the Veteran, through her attorney, withdrew her appeal with respect to the issues of entitlement to service connection for a bilateral hearing loss disability; tinnitus and otitis media, and claim for an increased disability rating in excess of 10 percent for alopecia areata.

2.  In a final January 2000 rating action, the RO reopened a previously denied claim for service connection for an anxiety disorder with panic attacks and depression, and denied the underlying service connection claim as being not well grounded.  

3.  The evidence received since the RO's final January 2000 rating decision is not either cumulative or redundant, and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder; namely that the Veteran's diagnosed panic disorder and major depression had their onset during military service.

4.  The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder, namely a panic disorder and major depression, that had its onset during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for otitis media are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased disability rating in excess of 10 percent for alopecia areata are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The January 2000 rating decision, wherein the RO reopened a previously denied claim for service connection for an anxiety disorder with panic attacks and depression, and denied the underlying service connection claim as not well grounded, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

6.  Evidence received since the January 2000 rating decision is new and material to the service connection claim for an acquired psychiatric disorder, to include panic disorder and major depression; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for service connection for an acquired psychiatric disorder, namely panic disorder and major depression, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter--Appeal Dismissed- Claims for Service Connection for Bilateral Hearing Loss; Tinnitus; Otitis Media; and Increased Rating for Alopecia Areata

In a May 2016 statement, the Veteran, through her attorney, withdrew her appeal with respect to the issues of entitlement to service connection for a bilateral hearing loss disability; tinnitus; and, otitis media; and, entitlement to an increased disability rating in excess of 10 percent for alopecia areata.  The Veteran confirmed the withdrawals at the May 2016 Board hearing.  Thus, there remains no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).

II. New and Material Evidence Claim-Acquired Psychiatric Disorder

At the outset, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA) with respect to this claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, any such deficiencies are moot as the Board is reopening and granting the claim herein.

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  After a brief discussion of the laws and regulations governing new and material claims, the Board will analyze the merits of the claim.

By way of background, in a January 2000 rating action, the RO reopened a previously denied claim for service connection for an anxiety disorder with panic attacks and depression and denied the underlying service connection claim as being not well grounded.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, the January 2000 rating action became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that some claims that were finally denied as being "not well grounded," such as the January 2000 rating action, may be readjudicated de novo (i.e., reviewed anew with no requirement for new and material evidence) pursuant to the VCAA.  However, the VCAA only provides for such readjudication for claims that became final and binding between July 14, 1999 and the November 9, 2000, the date of enactment of the VCAA.  The request for readjudication must have been requested or initiated within two (2) years of the date of enactment of the VCAA; no action to initiate readjudication of such a claim should be taken after November 9, 2002.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 2096.  See also VA Office of General Counsel opinion VAOPGCPREC 03-2001 (January 22, 2001).  Here, as the claim became final in January 2001 (one year after the January 2000 rating action) and not within the prescribed period, it is final and may only be reopened upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156(a).

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder. 

In the final January 2000 rating action, the RO denied reopening a previously denied claim for service connection for an acquired psychiatric disorder because there was no evidence that an acquired psychiatric disorder was related to the Veteran's period of military service.  Evidence received after issuance of the final January 2000 rating action includes, in part, a December 2010 VA examiner's opinion that is supportive of the claim.  The December 2010 VA examiner opined, in part, after a mental status evaluation of the Veteran and diagnosing her with panic attacks and major depression, that if her service treatment records showed problems with depression during military service, then it was reasonable to assume that service connection would be granted.  (See December 2010 VA Mental Disorders examination report at page (pg.) 9).

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's record since the final January 2000 rating decision is new in that it had not been previously submitted.  The Board also finds the December 2010 VA examiner's opinion to be material.  It is material because it relates to an unestablished fact necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder, namely that the Veteran's panic disorder and depression had their onset during military service.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in January 2000, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

As the Board has reopened the previously denied claim for service connection for an acquired psychiatric disorder, it will now address the merits of the claim. 

Service Connection Claim 

The Veteran seeks service connection for an acquired psychiatric disorder.  She maintains that she has an acquired psychiatric disorder, namely anxiety, depression and panic attacks, that is related to in-service military sexual trauma/harassment and secondary to her service-connected hysterectomy.  (Transcript (T.) at pg. 27).   After a brief discussion of the laws and regulations governing service connection claims, to include those on a secondary basis, the Board will address the merits of the claim.

Direct service connection - criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been found to have a psychosis, the theory of continuity of symptomatology is not for application with respect to her claim for service connection for an acquired psychiatric disorder, to include major depression and panic disorder, to include as secondary to the service-connected total abdominal hysterectomy decided herein. 


Secondary service connection - criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turing to the merits of the claim, the Veteran has been diagnosed as having an acquired psychiatric disorder, more recently diagnosed as panic disorder and major depression.  (See December 2010 VA Mental Disorders examination report).  Thus, Hickson element number one (1), evidence of a current disability, has been met. 

Turning to Hickson element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records reflect, in pertinent part, that the Veteran complained of having had depression and excessive worry about her family at home on a March 1984 Report of Medical History.  A March 1987 separation examination report reflects that the Veteran was evaluated as psychiatrically "normal."  On an accompanying Report of Medical History, she reported that she had had depression and excessive worry.  In view of the in-service complaints of depression and excessive worry, the Board finds that Hickson element number two, evidence of in-service disease, has been met. 

Thus, the crux of the claim hinges on Hickson element number three (3), evidence of a nexus to military service.  There are VA records and opinions that are against and supportive of the claim. 

Evidence of record that is against the claim include VA treatment records reflecting that the Veteran's complaints of depression were secondary to her non-service-connected hip and back pain and that they had been aggravated by work stressors and family life/problems.  (See VA treatment records, dated in September and November 2006).  

Other evidence against the claim includes an August 2011 VA physician's opinion.   After a review of the Veteran's record, the VA physician indicated that the Veteran's service treatment records did not contain any references of a chronic nervous condition.  The VA physician opined that she did not see anything in the service records that linked the Veteran's anxiety, panic and depression to her period of military service.  The Board finds the August 2011 VA physician's opinion to be of reduced probative value because it does not contain any rationale, notably there is absence of any references to the Veteran's in-service complaints of depression and worry in addressing the nexus relationship to her current diagnoses of panic disorder and major depression.  Thus, for this reason, the Board finds the August 2011 VA physician's opinion to be of reduced probative value in evaluating the claim. 

Evidence in support of the claim includes a December 2010 VA examiner's opinion.  After a mental status evaluation of the Veteran, the VA examiner initially opined that her diagnosed panic disorder and major depression generally arose out of a complex interplay of biopsychosocial factors, and tended to be genetic.  In the Veteran's case, her biological father and mother were afflicted with alcoholism and with depression and anxiety, respectively.  Thus, according to the VA examiner, the Veteran might have had a genetic predisposition toward developing a mood disorder or an anxiety disorder.  According to the VA examiner, individuals who had genetic predispositions toward developing these disorders often tended to first experience the symptoms within the context of psychosocial stress.  Overall, the VA physician further maintained that it was difficult to state whether the stresses of miliary life would have caused a person who was genetically predisposed toward developing a mood or anxiety disorder to develop the same during military service.  Thus, the VA physician concluded that he was unable to resolve the issue of whether or not the Veteran's anxiety disorder with panic attacks and depression was caused by or a result of military service without resorting to speculation.  Notwithstanding the foregoing, the VA physician further concluded that if the Veteran's service treatment records showed problems with depression during her military service (the VA physician did not have access to the Veteran's service treatment records at the time of the examination) and if it was true that one would be entitled to service connection by virtue of the fact that a disorder first presented itself during the military, then it seemed reasonable that service connection would be granted.  (See December 2010 VA Mental Disorders examination report). 

Thus, in view of the Veteran's current diagnoses of panic disorder and major depression, her in-service complaints of depression and worry, the reduced probative value of the August 2011 VA examiner's opinion, and the favorable December 2010 VA physician's opinion, the Board finds that service connection on a direct incurrence basis is warranted for an acquired psychiatric disorder, namely a panic disorder and major depression.  

Although the Veteran reported that she suffered from posttraumatic stress disorder (PTSD) as result of service incidents, the Board finds there is no medical evidence to show that the Veteran has been found to have PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  While VA treatment records show that the Veteran had PTSD/depression based on a problem list and prior medical history of PTSD, these records do not disclose that she has been diagnosed with PTSD under either the Diagnostic Statistical Manual (DSM) IV or DSM-5, as required for service connection.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).

In conclusion, the evidence is in at least relative equipoise as to whether an acquired psychiatric disorder, namely panic disorder and major depression, is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, namely panic disorder and major depression, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Further, as the claim for an acquired psychiatric disability, namely a panic disorder and major depression is being granted, the Board finds that there would be no useful purpose in addressing the theories of secondary or presumptive service connection.


ORDER

The appeal with respect to the claim of entitlement to service connection for a bilateral hearing loss disability is dismissed. 

The appeal with respect to the claim of entitlement to service connection for tinnitus is dismissed. 

The appeal with respect to the issue of entitlement to service connection for otitis media is dismissed. 

The appeal with respect to the issue of entitlement to an increased disability rating in excess of 10 percent for alopecia areata is dismissed. 

New and material evidence having been received, service connection for an acquired psychiatric disorder, namely a panic disorder and major depression, is granted. 


REMAND

As to the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for right and left knee disorders and entitlement to service connection for sinusitis, the Veteran submitted a NOD, wherein she expressed disagreement with an October 2005 rating action.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in August 2006).  By the October 2005 rating action, the RO, in part, declined to reopen previously denied claims for service connection for right and left knee disorders and denied service connection for sinusitis.  The RO has not issued a SOC addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of a SOC.  Manlincon, supra. 

Accordingly, the appeal is REMANDED to the RO for the following action:

Issue the Veteran a SOC as to her appeal as to  whether new and material evidence has been received to reopen previously denied claims for service connection for right and left knee disorders and entitlement to service connection for sinusitis.  These issues should not be certified or returned to the Board, unless the Veteran or her attorney submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


